Title: From James Madison to James Madison, Sr., 14 December 1794
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Decr. 14. 1794
Your favor of the 24th. Ulto: was answered last week. I have since recd. that of the 3d. inst: the cheif object of which is to learn whether I shall be able to contribute an effective proportion to the advances which will be wanted for the Mill. To this enquiry I can only say in general that, tho’ it is possible I may not be able to co-operate as much as might be desireable, I have several resources from each of which I have a prospect that is promising. I can in any event resort to a sale of my land in N. York which I am well informed continues to rise in value, and will always be vendible. The monies which I have recd. and expect to receive here in the course of the winter, would of themselves answer all my purposes, were it not for the enormous expense of living, and the necessity of adding some expensive articles to our stock of accomodations. Among these will be a carriage to remove us to Virga. in the Spring. The one we have, tho’ a very neat & costly one, was so infamously executed, and suffered so much from the roads, above the mountains & on the way here, that it is a perfect wreck. No workman will undertake to refit it for much less than the price of a new one, nor allow me more than a hundred dollars for it, tho’ it cost near four times that sum; and will, from the universal rise of prices, require more than four times that sum to replace it. Of the general expense of living here I can scarcely give you an idea. Prices of all kinds are 50 PerCt. higher than the last year, when they were thought to have attained their ultimate point of extravagance. The allowance from the public, tho’ sufficient for those who have no families, is far short where there is one. Notwithstanding all these drawbacks, I shall, however, if my receipts be not unnecessarily delayed, be able to bear my part in pushing on the Mill. I have several times suggested to you the sale of your certificates in my hands. I still think it an eligible measure, and the present moment is a favorable one. Stock is now at 22/6 in the pound, and it is very possible the state of things in Europe may force it up a little higher. If you will forward me a power to sell I can have it disposed of; and if you do not need the money yourself will allow you six perCt. till repaid, and engage to repay it within one year or two years at farthest; within which time I shall probably have it amply & easily in my power. I know not what to say as to the manufacturing of my wheat: but am willing to follow your judgment as it may decide in regard to your own crop. Flour is here at ten dollars a barrel. I suppose Mr. Dunbar will be as ready to take my crop in that state as in wheat, and allow me the market price. I wish the proceeds to pass into his hands, as I rely on his aid for the last payment to Majr. Lee, whenever I am drawn on for it. We have nothing new since my last. If you wish to have any thing procured here and sent round in the Spring, the sooner you apprise me of it the better, as favorable oppys. of getting what you want may occur in the course of the winter. As the post now goes by Orange Court House, you can write when you please, and I hope you will write often. Be so good as to let me know in your next how much wheat I have for market at each of the two places, as well as what the present aspect of the fields is. I am sorry to hear of the continued ill health of Mr. & Mrs. Macon. I hope it will press on him the expedien⟨cy⟩ of withdrawing himself from the waters of Chickahominy. ⟨We⟩ are well and offer our joint affections to you all. Yr. affe. son
Js. Madison Jr
